

116 SRES 797 ATS: Honoring the life and achievements of former United States Senator Paul Spyros Sarbanes and expressing condolences to the family of Paul Spyros Sarbanes on his passing.
U.S. Senate
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 797IN THE SENATE OF THE UNITED STATESDecember 8, 2020Mr. Cardin (for himself, Mr. Van Hollen, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kelly, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mrs. Loeffler, Mr. Manchin, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life and achievements of former United States Senator Paul Spyros Sarbanes and expressing condolences to the family of Paul Spyros Sarbanes on his passing.Whereas Paul Spyros Sarbanes was born on February 3, 1933, in Salisbury, Maryland, to Matina and Spyros P. Sarbanes, who had emigrated from Laconia, Greece;Whereas Paul Spyros Sarbanes graduated from Wicomico High School and earned a full scholarship and a bachelor’s degree from the School of Public and International Affairs at Princeton University in 1954;Whereas Paul Spyros Sarbanes earned a Rhodes Scholarship and graduated from Balliol College of the University of Oxford with a First Class degree in 1957, and then graduated from Harvard Law School in 1960;Whereas, in 1960, Paul Spyros Sarbanes married his wife, Christine Dunbar, who was his partner in all his endeavors, in addition to being a wonderful teacher of the classics, Latin, Greek, and French, an avid reader, and a volunteer with the Enoch Pratt Free Library, the Walters Art Museum, and the Baltimore Volunteer Groups to the United States Fund for UNICEF;Whereas Paul Spyros Sarbanes and his late wife Christine have—(1)3 children, John, Michael, and Janet; and(2)7 grandchildren;Whereas Paul Spyros Sarbanes drew inspiration and passion for public service from the ancient Greeks, who said, those who lived only in private life were falling short;Whereas Paul Spyros Sarbanes was a member of the Greek Orthodox Cathedral of the Annunciation in Baltimore, Maryland, and held the highest lay office of the Church, Order of St. Andrew, Archon of the Ecumenical Patriarchate;Whereas Paul Spyros Sarbanes was elected to the Maryland House of Delegates in 1966;Whereas Paul Spyros Sarbanes was elected to the United States House of Representatives in 1970, and in 1974, he introduced the first articles of impeachment against President Richard Nixon for obstruction of justice;Whereas Paul Spyros Sarbanes was elected to the United States Senate in 1976, and served on the Committees on Banking, Housing, and Urban Affairs, Foreign Relations, and Budget of the Senate, and the Joint Economic Committee;Whereas Paul Spyros Sarbanes’s long-time partner in the Senate, Senator Barbara Mikulski of Maryland, jokingly referred to them as diner Democrats in recognition of his parents, who owned a restaurant, and hers, who owned a grocery store, and their dedication to the everyday concerns of Marylanders and the people of the United States;Whereas Paul Spyros Sarbanes developed a reputation for honesty, intellect, and integrity, working cooperatively with his colleagues and preferring results over credit;Whereas Paul Spyros Sarbanes had a deep understanding of economic issues, honed as an aide to Walter Heller on President John F. Kennedy’s Council of Economic Advisors, and was a leader on critical financial issues including the Community Reinvestment Act, affordable housing, and anti-money laundering efforts;Whereas Paul Spyros Sarbanes served as Chairman of the Committee on Banking, Housing, and Urban Affairs of the Senate and wrote the Sarbanes-Oxley Act of 2002, which passed the Senate unanimously, to reform and strengthen oversight of corporate governance and the accounting industry in the wake of the Enron scandal;Whereas President George W. Bush said the Sarbanes-Oxley Act of 2002 included the most far-reaching reforms of American business practices since the time of Franklin Delano Roosevelt and President Barack Obama called it a towering achievement that will strengthen the American economy for many years to come;Whereas Paul Spyros Sarbanes was a champion of the Chesapeake Bay, working to improve access through the Chesapeake Gateways and Watertrails Program and the Captain John Smith Chesapeake National Historic Trail and to improve the health of the Bay with the Chesapeake Restoration Act, oyster restoration, and the Poplar Island project;Whereas Paul Spyros Sarbanes had a reputation as a man of deep principle, which led to his inclusion in the impeachment proceedings against President Richard Nixon and the investigations into Iran Contra and Whitewater;Whereas journalist and author Elizabeth Drew, writing about Watergate, wrote of Paul Spyros Sarbanes, History and process lift people, and they have lifted this group—and given the public a chance to see it. Paul Sarbanes would not have looked at all bad at the Constitutional Convention; he might have been one of the great ones;Whereas Paul Spyros Sarbanes was committed to the United States’ leadership in the world, sought peaceful engagement with our allies, played a key role in the ratification of the Panama Canal treaties and anti-apartheid laws, and voted against the authorization of use of military force in Iraq in 2003;Whereas Paul Spyros Sarbanes received numerous awards for his time in service, including the Paul H. Douglas Ethics in Government Award, the Rolfe Award for Extraordinary Impact on Policy in Economics, Business, and Finance, and the Cox, Coleman, Richardson Award for Distinguished Public Service;Whereas, in his farewell speech to the Senate, Paul Spyros Sarbanes said, Throughout my years in public service, I have worked to the limits of my ability to provide the people of Maryland and the Nation dedicated, informed, and independent representation based on the fundamental principles of integrity and intelligence. I have been guided in this effort by a vision of a decent and just America, based on a strong sense of community and offering fairness and opportunity to all its people;Whereas Paul Spyros Sarbanes continued in his farewell speech that Service in this body has reinforced, many times over, my understanding and commitment to the institutions upon which our system of democratic governance critically depends and So long as the vision of America’s promise continues to shine brightly in this body, I have every confidence that our Nation will prevail in the face of great challenges and that its future will be assured;Whereas Paul Spyros Sarbanes was the longest-serving Senator from the State of Maryland when he retired in 2006;Whereas Paul Spyros Sarbanes served as a mentor and friend to his colleagues and the dedicated staff in his offices on Capitol Hill and in the State of Maryland;Whereas Paul Spyros Sarbanes will be remembered for—(1)his intellect, understanding of issues, and incisive questioning of witnesses before his committees;(2)the trust he built and wisdom and counsel he shared with his colleagues; and(3)his unwavering commitment to the people of the United States, and especially the people he served in Maryland; andWhereas Paul Spyros Sarbanes was a loving husband, father, grandfather, and son who passed away on December 6, 2020, at the age of 87: Now, therefore, be it That—(1)the Senate—(A)has heard with profound sorrow and deep regret the announcement of the death of the Honorable Paul Spyros Sarbanes, former member of the United States Senate;(B)recognizes the life and achievements of the Honorable Paul Spyros Sarbanes;(C)expresses condolences to the family of the Honorable Paul Spyros Sarbanes on his passing; and(D)respectfully requests that the Secretary of the Senate—(i)communicate this resolution to the House of Representatives; and(ii)transmit an enrolled copy of this resolution to the family of the Honorable Paul Spyros Sarbanes; and(2)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Paul Spyros Sarbanes.